       Case 1:18-cr-10153-RGS Document 81 Filed 07/22/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 18-10153-RGS

                      UNITED STATES OF AMERICA
                                      v.
                           LAWRENCE SHEEDY

                    MEMORANDUM AND ORDER ON
                   DEFENDANT’S AMENDED MOTION
                    FOR REDUCTION OF SENTENCE

                                July 22, 2020

STEARNS, D.J.


      The authority of a trial court to reduce the sentence of a committed

prisoner, unlike in the case of a pretrial detainee, is tightly circumscribed.

A sentence once imposed may not be modified except to the extent permitted

by Rule 35 of the Federal Rules of Criminal Procedure.        See 18 U.S.C. §

3582(c). There is a recently enacted exception.          Under 18 U.S.C. §

3582(c)(1)(A), a district court, on the motion of the Director of the Bureau of

Prisons or that of a defendant who has exhausted his prescribed

administrative rights, may order a compassionate reduction of sentence: (1)

on a finding of “extraordinary and compelling reasons”; or (2) on findings

that apply to mostly elderly long-term inmates suffering from terminal or
          Case 1:18-cr-10153-RGS Document 81 Filed 07/22/20 Page 2 of 5



self-debilitating illnesses and who, as a result, are no longer deemed a danger

to the safety of any person or the community.

      Defendant Lawrence Sheedy was sentenced by the court to twenty-four

months for failing to register as a sex offender. 1 He is serving his sentence

at FCI Hazelton in West Virginia. He reports that he is scheduled for release

on September 30, 2020, but will be extradited to Rustburg, Virginia, to

answer to a violation of previous conditions of release imposed by the state

court (among them that he register as a sex offender). Sheedy, who is in his

mid-40s, does not fit the eligibility criteria that apply to the second statutory

category of inmate described in § 3582(c)(1)(A)(2).

      In his motion filed on June 15, 2020, 2 Sheedy asks that his committed


      1In imposing the sentence, the court departed downward from a
Guideline sentencing range of 33 to 41 months based on a post-plea
psychological examination.

      2  Sheedy filed the original compassionate release motion pro se on
April 21, 2020, claiming frustration at his unsuccessful attempts to exhaust
his available administrative remedy by filing a request for a reduction of
sentence with the Bureau of Prisons. The court deems exhaustion to be a
mandatory prerequisite to the exercise of its jurisdiction under the
compassionate release statute. See United States v. Alam, 960 F.3d 831,
833-835 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3d Cir.
2020). On May 4, 2020, Sheedy succeeded in filing the request, which the
Warden at FCI Hazelton denied on May 18, 2020. The government agrees
that, as a result, Sheedy’s case is now ripe for adjudication. Gov’t Mem., Dkt
# 80 at 3.
                                        2
         Case 1:18-cr-10153-RGS Document 81 Filed 07/22/20 Page 3 of 5



sentence be reduced to time served to permit his immediate transfer to

Virginia where he believes the prison environmental conditions are better

that those at FCI Hazelton.        3       Sheedy cites a generalized, but

understandable, fear of the threat of infection posed by the COVID-19 virus

in a closely confined prison setting. Sheedy states that his medical history

includes chronic obstructive pulmonary disease (COPD), a compromised

immune system attributable to use of an Albuterol inhaler, and a self-

reported diagnosis of lung cancer. Based on the medical records gathered

from the Norfolk County Correctional Center, the government (while not

disputing the COPD diagnosis) maintains that these do not support Sheedy’s

claim of being a “vulnerable” inmate.       Gov’t Mem., Dkt # 80 at 8.   The

records show that Sheedy maintained an active work and recreation schedule

while held at Norfolk. And, as the government notes, the available medical

records do not confirm a lung cancer diagnosis, nor is there any record that



     3  According to the government, FCI Hazelton has reported no active
cases of COVID-19. Gov’t Mem., Dkt # 80 at 10. On June 15, 2020, formal
counsel for Sheedy filed a supplemental brief supporting his pro se motion,
The brief is helpful in many respects (particularly in setting out the
background of the Bureau of Prison’s response to the COVID-19 crisis);
counsel, however, seems under the mistaken impression that FCI Hazelton
is located in New York State where the COVID-19 outbreak has been severe
(if now improving). Def.’s Supp. Mem., Dkt # 74 at 3-4.

                                       3
          Case 1:18-cr-10153-RGS Document 81 Filed 07/22/20 Page 4 of 5



Sheedy has or is being treated for lung cancer. Gov’t Mem., Dkt # 80 at 10.

On balance, I agree with the government that in the absence of any

convincing medical evidence to the contrary, Sheedy has failed to meet is

burden of showing that his circumstances are so “extraordinary and

compelling” as to warrant early compassionate release.

      While I am as concerned as any judge with the impact of COVID-19 on

the prison population, unless society is to make the decision that all

prisoners should be released because of the pandemic, there must be a means

of differentiating those eligible for release from those who are not.       In

setting the conditions that justify compassionate release, Congress made its

best effort to provide judges with the tools needed to make these difficult

and, at times, heart-wrenching decisions. 4       Sheedy does not meet the

mandated eligibility criteria and, therefore, is not a candidate for

compassionate release.


      4 Congress, in addition to the quantitative criteria set out in 18 U.S.C.
§ 3582(c)(1)(A)(ii), directs courts to those set out in the Bail Reform Act and
the policy statements of the United States Sentencing Commission. Given
the nature of Sheedy’s offense and his long criminal history, the § 3553(a)
factors do not weigh in Sheedy’s favor, as I agree with the government that
there remains a genuine risk (if not acute) risk of his reoffending. To the
extent the factors do apply positively (here I make particular note of his now
more stable family relationships and the support of his wife Andrea), the
court took these fully into account in imposing a sentence that the
government aptly characterizes as “generous.”
                                        4
      Case 1:18-cr-10153-RGS Document 81 Filed 07/22/20 Page 5 of 5




                                ORDER
     For the foregoing reasons, the Amended Motion for a Reduction of
Sentence is DENIED.
                                 SO ORDERED.

                                 /s/ Richard G Stearns___________
                                 UNITED STATES DISTRICT JUDGE




                                    5
